DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1-5 are being examined on the merits. Claims 6-20 are withdrawn.

Response to Restriction Requirement
The Response to Election/Restriction Requirement filed May 12, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on May 12, 2022 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2022.
The requirement is still deemed proper is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
	Claim 3 recites the limitation “wherein a target sequence is amplified in fewer than all groups”, the meaning of which is unclear. Specifically, claim 1 does not recite amplifying a target sequence, but rather the claim 1 method commences with “amplify[ing] the [first/second] amplicon”. If an amplicon exists, then presumably it was created by amplifying a target sequence. Thus, in claim 3, which incorporates the claim 1 method, it seems that the target sequence would have to amplified in all of the groups (instead of “in fewer than all groups”) to create the amplicons required to complete the claim 1 method steps. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 

	Claim 5 recites the limitation “wherein the number of … primers in a reaction is tuned for balanced amplification of a target”. The meaning of “tuned” and “balanced” are unclear. The specification does not define the terms, and neither term has a fixed meaning in the art. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Lack of antecedent basis rejections
	Claim 1 step (1)(a) recites first and second primers, forward and reverse tag sequences, and a predetermined portion in the first amplicon, while step (2)(a) recites first and second primers, forward and reverse tag sequences, and a predetermined portion in the second amplicon. It is not clear if the first and second primers, forward and reverse tag sequences and predetermined portion in step (2)(a) are referring to the same sequences as in step (1)(a), or if the step (1)(a) sequences are unique to the first amplicon, and the step (2)(a) sequences are unique to the second amplicon. Consequently, the sequences in step (2)(a) lack antecedent basis.
	Claims 2-5 depend directly or indirectly from claim 1, and consequently incorporate the lack of antecedent basis issue of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 recites the limitation “wherein a target sequence is amplified in fewer than all groups”. As noted above, the meaning of this limitation is unclear. To the extent that it is requiring a step of amplifying a target sequence (as opposed to an amplicon), it does not further limit claim 1, from which it depends, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2017/117523) in view of Shoemaker (US Patent App. Pub. No. 2008/0220422).

Regarding independent claim 1, Cheng teaches …
A method for obtaining a library of multiple amplicons of one or more target sequences in a sample, comprising the steps of (para. 97: “generating a DNA library of a first plurality of amplicons … wherein at least one amplicon corresponds to each of the plurality of [target genes in sample genomic DNA]”);
5(1) for the reaction of the first group to amplify the first amplicon of the target, wherein the first amplicon has a predetermined portion at an upstream end, and a predetermined portion at a downstream end (para. 97: “generating a DNA library of a first plurality of amplicons … wherein at least one amplicon corresponds to each of the plurality of [target genes in sample genomic DNA]”; para. 107: “both primers of a primer pair comprise a sequence tag [i.e., predetermined portion] ligated to the 5’ end of the target specific sequence portion of the primer. This sequence tag is a short oligonucleotide of known [i.e., predetermined] sequence that can provide a priming site for a subsequent PCR reaction”; The tagged primers will incorporate the upstream and downstream tags into the amplicons, so that after the second round of PCR, each amplicon will have both an upstream and a downstream tag. These amplicons with two tags will then be amplified in subsequent PCR cycles);
(a) contacting the sample with a first primer comprising a forward tag sequence and the 10upstream portion of the amplicon (or its complement); a second primer comprising a reverse tag sequence and the downstream portion of the amplicon (or its complement); 15(b) amplifying the first amplicon in a reaction for the first group (para. 107: “both primers of a primer pair comprise a sequence tag [i.e., predetermined portion] ligated to the 5’ end of the target specific sequence portion of the primer. This sequence tag is a short oligonucleotide of known [i.e., predetermined] sequence that can provide a priming site for a subsequent PCR reaction”; para. 107: “amplicons correspond to specific [target genes in sample genomic DNA] are amplified”);
(2) for the reaction of the second group to amplify the second amplicon of the target, wherein the second amplicon has a predetermined portion at an upstream end, and a predetermined portion at a downstream end (para. 97: “generating a DNA library of a first plurality of amplicons … wherein at least one amplicon corresponds to each of the plurality of [target genes in sample genomic DNA]”; para. 107: “both primers of a primer pair comprise a sequence tag [i.e., predetermined portion] ligated to the 5’ end of the target specific sequence portion of the primer. This sequence tag is a short oligonucleotide of known [i.e., predetermined] sequence that can provide a priming site for a subsequent PCR reaction”; The tagged primers will incorporate the upstream and downstream tags into the amplicons, so that after the second round of PCR, each amplicon will have both an upstream and a downstream tag. These amplicons with two tags will then be amplified in subsequent PCR cycles);
(a) contacting the sample with 20a first primer comprising the forward tag sequence and the upstream portion of the region (or its complement); Genenius GeneticsPage 21 of 27 AZA-21 (2019-06-29)a second primer comprising the reverse tag sequence and the downstream portion of the region (or its complement); an optional universal primer comprising the forward or reverse tag sequence and an optional barcode; 5(b) amplifying the second amplicon in a segregated reaction for the second group (para. 107: “both primers of a primer pair comprise a sequence tag [i.e., predetermined portion] ligated to the 5’ end of the target specific sequence portion of the primer. This sequence tag is a short oligonucleotide of known [i.e., predetermined] sequence that can provide a priming site for a subsequent PCR reaction”; para. 107: “amplicons correspond to specific [target genes in sample genomic DNA] are amplified”);
(3) pooling the amplicons from the segregated reactions (para. 118: “[i]ndexed amplicons from more than one sample are quantified individually and then pooled prior to high throughput sequencing”);
10thereby obtaining a library of different amplicons of targets that were amplified in segregated groups of reactions (para. 97: “generating a DNA library of a first plurality of amplicons”

Regarding the limitation that the same sample is divided into at least two segregated groups of reactions, Cheng teaches separating different samples into different reaction volumes and then pooling them after the first-step of PCR (e.g., para. 118). Cheng does not teach splitting a single sample into segregated reaction volumes and then performing singleplex PCR on each of the segregated reaction volumes. However, Shoemaker teaches this limitation (Fig. 4; para. 116: “the enriched product is split between two or more discrete locations”; para. 121: “nucleic acids of interest … are tagged by amplification”; para. 126: “[a]mplification can be performed using … singleplex PCR”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Cheng method to incorporate the sample segregation and singleplex PCR of Shoemaker. Cheng teaches the need for accurate and specific detection of mutations in target nucleic acids, and teaches that it can be difficult to select a plurality of primer pairs that simultaneously hybridize and amplify target nucleic acid sequences in a single multiplex reaction. Shoemaker teaches splitting a sample into multiple reaction volumes and performing singleplex PCR in each reaction volume. The ordinary artisan would have been motivated to modify the Cheng multiplex method with the Shoemaker singleplex method in order to optimize the primer pair used in each singleplex reaction, and would have had an expectation of success as optimizing primer design for singleplex PCR is well-known in the art.

Regarding dependent claim 2, Cheng teaches wherein the number of groups is greater than 3, 4, 5 … 25, 30, or 40 (para. 114: “amplicons … from at least 1, 5, 8, 10 … 360, 368, 376, or up to 384 different samples are amplified”). Thus, the instant claim recites various ranges (e.g., “greater than 3”, “greater than 40”), while Cheng recites overlapping ranges (e.g., “at least 5 … or up to 384”). In the case where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claim 3, as noted above, the meaning of claim 3 is unclear, as claim 1 does not recite amplifying a target sequence. However, Cheng teaches wherein a target sequence is not amplified in all of the groups. For example, Cheng teaches an embodiment where 8 samples that had been previously classified as mutation negative were re-tested with the Cheng method and 1 of those samples was determined to have a mutation (para. 150). Thus, the target sequence would have been amplified in fewer than all of the groups (only 1 of 8).

Regarding dependent claim 4, Cheng suggests wherein the tag sequences (i.e., predetermined portion) of an amplicon are selected to avoid cross-hybridization. That is, Cheng teaches that primer dimer formation should be avoided (para. 138). Since the tag sequences (or their complements) are present in the primers as well as the amplicons, if the tag sequences in the primers cross-hybridize, then primer dimers would form. So the ordinary artisan would understand that the Cheng teaching to avoid primer dimer formation would indicate that the tag sequences should be designed to not hybridize with one another.

Regarding dependent claim 5, as noted above the meaning of the claim is unclear. However, Cheng teaches balancing primer pairs to prevent amplification bias (para. 138).


Conclusion
Claims 1-5 are being examined, and are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637